Citation Nr: 1815924	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  09-13 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for adjustment disorder with mixed disturbance and conduct with alcohol use disorder for the period from June 29, 2007 until July 25, 2015.

2.  Entitlement to an initial evaluation in excess of 10 percent for an unspecified back injury from April 30, 2008 until July 25, 2015, and in excess of 40 percent thereafter.

3.  Entitlement to an initial evaluation in excess of 10 percent for left knee strain.

4.  Entitlement to a total disability rating due to individual unemployability prior to July 25, 2015.

5.  Entitlement to an effective date prior to July 25, 2015 for eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2015 and January 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issue of entitlement to special monthly compensation based on lose of use has been raised by the record in a October 2015 statement, and deferred by the Decision Review Officer in January 2017; but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  From June 29, 2007 until July 25, 2015, the Veteran's adjustment disorder with mixed disturbance and conduct with alcohol use disorder resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  From April 30, 2008 to July 25, 2015, there was objective evidence that the unspecified back injury symptomatology included pain, muscle spasms, and tenderness, but with no objective evidence of ankylosis, incapacitating episodes due to intervertebral disc syndrome (IVDS), radiculopathy, or forward flexion to 30 degrees or less

3.  From July 25, 2015, there is no objective evidence that the unspecified back injury symptomatology included ankylosis, incapacitating episodes due to IVDS, or radiculopathy.

4.  From April 30, 2008 to February 21, 2009, there was no objective evidence that the left knee strain symptomatology included ankylosis, subluxation, instability, a meniscal condition, flexion of less than 60 degrees, impairment of the tibia and fibula, or genu recuvatum.  

5.  From February 21, 2009 to March 18, 2014, there was objective evidence that the left knee strain symptomatology included flexion of 30 degrees; but there was no objective evidence that the left knee strain symptomatology included ankylosis, subluxation, instability, a meniscal condition, impairment of the tibia and fibula, or genu recuvatum.

6.  From March 18, 2014, there is no objective evidence that the left knee strain symptomatology included ankylosis, subluxation, instability, a meniscal condition, flexion of less than 60 degrees, impairment of the tibia and fibula, or genu recuvatum.  

7.  The Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected adjustment disorder with mixed disturbance and conduct with alcohol use disorder symptoms, beginning September 22, 2008.

8.  In this Board decision, the Veteran was awarded TDIU, effective September 22, 2008, and coincident with that assignment, basic eligibility to Dependents' Educational Assistance was established on September 22, 2008.


CONCLUSIONS OF LAW

1.  From June 29, 2007 until July 25, 2015, the criteria for an evaluation of 70 percent for adjustment disorder with mixed disturbance and conduct with alcohol use disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an evaluation of 20 percent for an unspecified back injury, from April 30, 2008 to July 25, 2015, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2017).

3.  The criteria for an evaluation in excess 40 percent for an unspecified back injury, from July 25, 2015 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2017).

4.  The criteria for an evaluation in excess of 10 percent for left knee strain prior to February 21, 2009 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5256-5263 (2017).

5.  The criteria for an evaluation of 20 percent for left knee strain from February 21, 2009 to March 18, 2014 have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5256-5263 (2017).

6.  The criteria for an evaluation in excess of 10 percent for left knee strain beginning March 18, 2014 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5256-5263 (2017).

7.  The criteria for an effective date of September 22, 2008 for the award of TDIU have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

8.  The criteria for an effective date of September 22, 2008, but no earlier, for the award of Dependents' Educational Assistance have been met.  38 U.S.C. §§ 3501, 5107(a) (2012), 5113; 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  

II.  Increased Rating Claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

B.  Adjustment Disorder

In this case, service connection for adjustment disorder with mixed disturbance and conduct with alcohol use disorder was established as of June 29, 2007, with a 50 percent evaluation assigned.  This evaluation was increased to 100 percent as of July 25, 2015.  As such, this appeal will only address the 50 percent evaluation in effect from June 29, 2007 until July 25, 2015.

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

Furthermore, as the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

In May 2014, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with anxiety and determined the Veteran displayed occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

In August 2015, the Veteran was afforded an additional VA examination.  The examiner found current diagnoses of adjustment disorder with mixed disturbance of emotions and conduct, alcohol use disorder, stimulant use disorder, and unspecified personality disorder with the inability to differentiate which symptoms were attributable to each diagnosis.  The examiner determined that the Veteran displayed occupational and social impairment with reduced reliability and productivity.  

In May 2017, the Veteran received a private examination from Dr. G.A.B, a licensed psychologist.  The examiner reported to have reviewed the Veteran's entire claims file of over 4,300 pages, and he interviewed the Veteran by telephone.  The examiner diagnosed the Veteran with adjustment disorder with mixed disturbance and conduct with alcohol use disorder, and he noted that the Veteran's past diagnoses of posttraumatic stress disorder had significant overlap with the Veteran's adjustment disorder.  In the examiner's opinion, the Veteran's adjustment disorder at least as likely as not caused total occupational and social impairment since at least June 2007 to the present.  The examiner found the Veteran presented consistent and significant symptoms of severe social isolation, avoidance of crowds; depression, hopelessness, insomnia, poor concentration, anxiety, short-term memory deficits, flashbacks, hallucinations, suspiciousness, irritability, panic attacks, nightmares, startle response, alcohol abuse, suicidal ideation, the intermittent inability to perform activities of daily living (i.e., no motivation to shower), difficulty in adapting to stressful circumstances, and an inability to establish and maintain work and social relationships.  Thus, the Board finds that the evidence is at least in equipoise as to the Veteran's symptoms; therefore, resolving all doubt in the Veteran's favor, the Board finds that a 70 percent evaluation is warranted beginning on June 29, 2007.

The Board notes the May 2017 private examiner used the terminology of "total occupation and social impairment," which would seem to entitle the Veteran to a 100 percent disability rating.  However, the examiner does not appear to have examined the Veteran during the period of time addressed by this appeal, and the record from that period, as noted above, is not consistent with symptomatology to warrant a 100 percent disability rating.  The Veteran did not present, and the examiner did not contend, that the Veteran's symptoms include gross impairment in thought process or communication; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation of time or place; or memory loss for names of close relatives, own occupation, or own name.  Such symptoms are, notably, highly inconsistent with the findings shown upon the earlier examinations.  

In short, the evidence supports a 70 percent evaluation, but not higher, for this disorder for the period from June 29, 2007 until July 25, 2015.  To this extent, the appeal is granted.

C.  Unspecified Back Injury

In this case, the Veteran's service-connected unspecified back injury was rated as 10 percent disabling from April 30, 2008 until July 25, 2015, and as 40 percent disabling afterwards.  

Spinal conditions are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes, 5242, 5243.  The General Rating Formula provides for a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5242).  Ratings may be assigned under Diagnostic Code 5243 for incapacitating episodes (i.e., doctor-prescribed bed rest), but such has not been shown in this case.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

For the period from April 30, 2008 until July 25, 2015, the evidence supports a 20 percent evaluation, but not higher.  January 2008 VA treatment records note that the Veteran reported sharp and aching pain that was exacerbated by bending.  February 2009 medical records from the Social Security Administration indicated a slight limp with weight on the left leg.  A December 2014 VA examination revealed localized tenderness or pain to palpation.  Muscle spasms were noted, though not resulting in abnormal gait or spinal contour.  Given the evidence of both a limp and muscle spasms during this period, a 20 percent evaluation is warranted; to this extent, the appeal is granted.  As the evidence showed pain-free flexion to greater than 30 degrees, and in the absence of any evidence of ankylosis or incapacitating episodes, the Board finds no basis for an even higher evaluation.  The Board also notes that the December 2014 VA examination revealed no evidence of associated objective neurologic abnormalities for which a separate evaluation might be in order.  

The Board has considered the evidence beginning on July 25, 2015, notably a July 2015 VA examination report, but finds no evidence of radiculopathy, ankylosis, or incapacitating episodes.  The Board notes that the 40 percent evaluation effective from this date fully contemplates any loss of motion, and such loss does not provide a basis for a higher evaluation.  

D.  Left Knee Strain

Preliminarily, the Board notes that the only left knee rating on appeal is for left knee strain.  A separate zero percent evaluation was assigned for limitation of extension (38 C.F.R. § 4.71a, Diagnostic Code 5261), but the Veteran did not initiate an appeal of that rating in his September 2015 Notice of Disagreement, and the Board will accordingly not address extension in this decision.  

Diagnostic Code 5010 concerns arthritis due to trauma; it requires establishment by X-ray evidence.  Diagnostic Code 5010 is to be rated the same as Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  However, in the absence of limitation of motion, the disability is to be rated as 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups; and as 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Disability ratings under  Diagnostic Code 5003 is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45.

The normal range of motion of the knee is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, pertaining to limitation of leg flexion, a noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Symptomatic removal of the semilunar cartilage is assigned a maximum 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  Disabilities involving cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint are assigned a maximum 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

VA treatment records from June 2008 noted left knee flexion of 0-90 degrees and a possible meniscus tear.  The Veteran was afforded a VA examination in July 2008.  The Veteran reported daily pain and no flare-ups.  On examination the examiner noted the Veteran got in and out of the chair with considerable difficulty with the use of his cane and his other hand on the arm of the chair.  He had a slow and antalgic gait.  Left knee flexion as was recorded at 130 degree and the extension was measured at 0 degrees.  There was no effusion or positive McMurray test.  Imaging studies showed a normal knee and the examiner did not find increased limitation of motion due to pain, weakness, fatigability or incoordination.  

February 2009 medical records from SSA noted left knee flexion of 30 degrees.  

The Veteran was afforded a VA examination in March 2014.  The Veteran reported daily pain and flare-ups.  On examination, the examiner did not find additional decrease in ROM due to flare-ups or repetitive use testing.  Flexion was measured at 60 degrees, and extension was measured at 0 degrees.  The examiner noted functional loss, no subluxation, no instability, no meniscal condition, and regular use of a brace.  

A July 2015 VA examiner noted flexion measured at 60 degrees and extension measured at 5 degrees.  On repetitive use testing, the flexion decreased to 55 degrees and extension remained unchanged.  Strength in the left knee was 2/5 in both flexion and extension.  The examiner found no subluxation, no instability, no meniscal condition, no ankylosis, and regular use of a brace and cane.  

Prior to February 21, 2009 the record is negative for objective evidence of ankylosis, subluxation, instability, a meniscal condition, flexion of less than 90 degrees, extension of more than 0 degrees, impairment of the tibia and fibula, and genu recuvatum.  Prior to February 21, 2009, the Veteran's 10 percent evaluation under Diagnostic Code 5260 does not warrant an increase as the Veteran's flexion does not reach a compensable measurement of 45 degrees which would warrant a 10 percent evaluation.  Accordingly, the Veteran's record is negative for evidence to warrant an evaluation in excess of 10 percent prior to February 21, 2009. 

The Veteran's symptomatology for left knee strain, from February 21, 2009 to March 18, 2014, most closely approximates a 20 percent disability rating for limitation of flexion.  The February 2009 medical notes from SSA show left knee flexion of 30 degrees, which warrants a schedular rating of 20 percent under Diagnostic Code 5260.  The Board has contemplated a rating in excess of 20 percent from February 21, 2009 to March 18, 2014; however, the record is negative for objective evidence of ankylosis, subluxation, instability, a meniscal condition, impairment of the tibia and fibula, and genu recuvatum to warrant separate ratings under Diagnostic Codes 5256-5263.

The March 2014 VA examiner noted flexion of 60 degrees, and the record is negative for objective evidence of ankylosis, subluxation, instability, a meniscal condition, impairment of the tibia and fibula, and genu recuvatum subsequent to March 18, 2014.  Accordingly, the Veteran does not warrant an evaluation in excess of 10 percent for left knee flexion subsequent to March 18, 2014, as the current rating contemplates the Veteran's symptoms of pain and functional loss/impairment.  

In reaching the above determination, the Board notes that in the case of a staged rating involving the simultaneous assignment in a rating decision of higher and lower evaluations for a disorder, there is no reduction of a rating unless the rating action assigns a disability evaluation which is below that level previously in existence.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010).  Here, the stages assigned above were assigned by the Board simultaneously and thus do not constitute a reduction of an existing rating.  Therefore, the issue before the Board is entitlement to increased ratings, and the regulatory provisions for rating reductions are not applicable.

III.  TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2017).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

As a result of this Board decision, the Veteran has been granted an initial schedular rating of 70 percent for his adjustment disorder, therefore meeting the schedular criteria for consideration for TDIU under 38 C.F.R. § 4.16(a).  The Veteran contended he was unable to function properly due to his service connected disabilities.  In a September 22, 2008 VA treatment note, the examiner stated that in their opinion, the Veteran was more symptomatic due to his acquired psychiatric disorder, and had to withdraw from the work force because he was unable to engage in substantially gainful employment.  In May 2017, Dr. G.A.B provided an opinion that the Veteran's unemployability began in 2008 when he was last gainfully employed as a nursing assistant, and was caused by his inability to function with coworkers, supervisors, and the general public.  

The Board notes, as a result of this decision, the Veteran meets the schedular criteria for consideration for TDIU beginning on June 29, 2007.  However, the Board does not find the Veteran unable obtain and follow substantially gainful employment prior to September 22, 2008.  The Veteran's Application for Increased Compensation based on Unemployability submitted in August 2016 list the Veteran's last full-time employment as ending on August 12, 2008.  The Veteran worked as a nurse assistant.  The evidence submitted by the Veteran provides evidence that the Veteran was able to secure and follow substantially gainful employment subsequent to June 29, 2007 as he was working full time until August 2008.  Accordingly the Board is unable to grant TDIU for the entirety of the appeal period.  Contemporaneous records in September 22, 2008 provide the first evidence to support the Veteran's contention of is inability to work due to his service connected disabilities.  Therefore, the Veteran is granted TDIU, effective September 22, 2008.  To the extent that this earlier effective date for TDIU has been granted, this determination is favorable.

IV.  Effective Date for Dependents' Educational Assistance

Dependents' Educational Assistance under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, such as a spouse, surviving spouse, or children, if the applicable criteria are met.  See 38 U.S.C. §§ 3500, 3501, 3510, 3512; 38 C.F.R. §§ 21.3020, 21.3021.  Basic eligibility for certification of Dependents' Educational Assistance can be met for the spouse, surviving spouse, or child of a Veteran, if the Veteran has a permanent, total service-connected disability.  38 U.S.C. § 3501.  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability rating.  38 C.F.R. § 3.340(a)(2).

As a result of this decision, the Veteran has been assigned TDIU, effective September 22, 2008, and therefore entitlement to an effective date of September 22, 2008 for the establishment of eligibility to Dependents' Educational Assistance is also warranted.  There is no basis found that would allow for eligibility to Dependents' Educational Assistance any earlier than September 22, 2008.  To the extent that this date has now been assigned, this determination is favorable.  See 38 U.S.C. § 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.  

V.  Concluding matters

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).









ORDER

Entitlement to an initial 70 percent evaluation for adjustment disorder with mixed disturbance and conduct with alcohol use disorder is granted for the period from June 29, 2007 until July 25, 2015, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation of 20 percent for an unspecified back injury, from April 30, 2008 to July 25, 2015, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 40 percent for an unspecified back injury, from July 25, 2015, is denied.

Entitlement to an evaluation in excess of 10 percent for left knee strain, prior to February 21, 2009, is denied.

Entitlement to an evaluation of 20 percent for left knee strain, from February 21, 2009 to March 18, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for left knee strain, subsequent to March 18, 2014, is denied.

The issue of entitlement to a TDIU is granted, effective September 22, 2008.

Entitlement to eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35, effective September 22, 2008, is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


